Citation Nr: 0816130	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-30 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to education assistance benefits under Chapter 
30, Title 38, United States Code (Montgomery GI Bill), for 
his enrollment at United States Prison Atwater beginning May 
16, 2004.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2000 to 
January 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its January 2008 remand, the Board instructed the agency 
of original jurisdiction(AOJ) to (1) contact the veteran and 
ask him to provide any evidence in his possession that might 
serve to corroborate his assertion that he submitted his 
benefits application before the August 14, 2004, cutoff date, 
and (2) contact the Human Resources Office of VA Regional 
Process Office in Muskogee, Oklahoma and attempt to verify 
whether the veteran submitted his benefits application before 
the August 24, 2004, cutoff date; a positive or negative 
reply was required.  

The veteran was contacted by letters dated in February and 
March 2008 in accordance with the first remand directive.  
However, there is no indication in the claims file that the 
AOJ contacted the Human Resources Offices in an attempt to 
verify whether the veteran submitted his benefits application 
before August 24, 2004.  As noted in the Board's remand 
directives, a reply "must be documented in the veteran's 
claims folder."  In light of such circumstances, the Board 
finds that the remand directives have not been substantially 
complied with, and a new remand is required to comply with 
the holding of Stegall v. West, 11 Vet. App. 268 (1998).  
Since the Board is already remanding this appeal for further 
development, it concludes that the veteran should be provided 
an additional opportunity to submit any information or 
evidence that might substantiate his claim, including summary 
sheets showing the dates that he attempted to fax his 
application to VA and/or a notarized statement from Ms. 
[redacted] that the veteran had been faxing his application to 
the department long before August 24, 2004.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
provide any evidence in his possession 
that might serve to corroborate his 
assertion that he submitted his benefits 
application before the August 24, 2004, 
cutoff date.  Such evidence could be 
summary sheets showing the dates that the 
veteran attempted to fax his application 
to VA and a notarized statement from Ms. 
[redacted] that the veteran had been faxing 
his application to the department long 
before August 24, 2004.

2.  Contact the Human Resources Office of 
VA Regional Processing Office, 125 South 
Main Street, Muskogee, Oklahoma, 74401, 
and attempt to verify whether the veteran 
submitted his benefits application before 
the August 24, 2004, cutoff date.  A 
positive or negative reply is required and 
must be documented in the veteran's claims 
file.

3.  Following completion of the above, and 
any other development that is deemed 
appropriate, readjudicate the issue on 
appeal.  If the benefit sought by the 
veteran continues to be denied, provide 
the veteran with a supplemental statement 
of the case.  The veteran should be given 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).
	(CONTINUED ON NEXT PAGE)



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



